Order entered January 28, 2021




                                    In The
                           Court of Appeals
                    Fifth District of Texas at Dallas
                             No. 05-20-01008-CV

  IN RE OFFICE OF THE ATTORNEY GENERAL OF TEXAS, Relator

         Original Proceeding from the 468th Judicial District Court
                           Collin County, Texas
                   Trial Court Cause No. 468-54807-2011

                                   ORDER
               Before Justices Pedersen, III, Carlyle, and Garcia

     Based on the Court’s opinion of this date, we DENY relator’s petition for

writ of mandamus, and DENY the motion for temporary stay as moot.


                                           /s/   BILL PEDERSEN, III
                                                 JUSTICE